Title: To James Madison from Richard M. Johnson, 4 June 1815
From: Johnson, Richard M.
To: Madison, James


                    
                        Sir,
                        Blue Spring 4th June 1815
                    
                    The letter which I have written to Mr Dallas, a copy of which is enclosed, the letter which my Brother has thought proper to write you herwith Sent—& a copy of a few lines from Mr Grayham, who I presume is the chief Clerk of the war office, will sufficiently explain to you the case Submitted.
                    If my conduct for seven years past & which has come under your notice has any claims upon you I solicit the perusal of the above mentioned letters & extend Such relief as may be in your power; It appears as if the funds for Supplying the troops of the U.S are exhausted. Of Course other funds must be transfered to this object or the army must Starve & contractors ruined, or the Army of the U.S for 8 months to Come must depend for food upon private resources; whatever others may be able to do the case under consideration cannot be Sustained by the Contractors. I know the Secy of the Treasury has the power to issue Treasury notes, I also know that the President has the power to transfer appropriations. These considerations give me hope; I know as well as I know I live that the case being now Stated, if in your power relief will be extended. If aid Should be extended it is not for profit, or private purposes, but for the discharge of debts due & becoming due for feeding the army; to men who have furnishd flour, whiskey beef & & &.
                    Give this aid, & as the army is reducd the contractors will hereafter be enabled to feed the force in their district untill Congress Shall meet. I am truely Sorry, Sir, that the necessity of the case has compelled me to trouble you, on this occasion, but in Such a case to whom can we appeal? To the man who has our confidence & the power & whose administration has been as glorious and as brilleant as his Services have been conspicuous & his virtues acknowledged; and if these men are to be ruined & credit Sunk what other injury can be inflicted upon them nothing, can be more Severe. I will not multiply words but join in a Sincere desire for your health & happiness. A few days ago I saw Mrs. Tod. She was well. It was reported here a week that you had been attacked by a severe indisposition & it had terminated your life; we were in mourning, which was turned into joy at finding it not true. Your friend & ob Sert
                    
                        
                            Rh: M. Johnson
                        
                    
                